PER CURIAM.
The Florida Bar filed a ten-count complaint against Peel, a member of the bar, charging him with multiple violations of numerous disciplinary rules and portions of the integration rule and bylaws.1 Peel filed a conditional guilty plea for disbarment and payment of costs, which the referee recommends that we adopt. The referee also recommends that the disbarment *1240be back-dated to September 1984 because Peel voluntarily ceased practicing law then.
After reviewing this record, we adopt the referee’s recommendation as to disbarment and order that Peel’s name be stricken immediately from the roll of attorneys allowed to practice law in this state. We decline to back-date the disbarment to September 1984. Rather, we make it effective May 10, 1985, the date Peel filed his conditional guilty plea.2 Judgment for costs in the amount of $4,426.71 is hereby entered against Peel, for which sum let execution issue.
It is so ordered.
ADKINS, A.C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.

. The exact charges are set out in the complaint, which is on file with the clerk of this Court.


. The Florida Bar v. Reissman, 474 So.2d 1177 (Fla.1985).